Case 5:21-cv-00007-RWS-CMC Document 7 Filed 06/11/21 Page 1 of 2 PageID #: 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 ROBERTO PEREZ,                                  §
                                                 §
                                                 §    CIVIL ACTION NO. 5:21-CV-00007-RWS
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
 LORIE DAVIS, ET AL.,                            §
                                                 §
                Defendants.                      §

                                             ORDER

       Plaintiff Roberto Perez, proceeding pro se, filed the above-styled and numbered civil action

complaining of alleged violations of his constitutional rights. The case was referred to the United

States Magistrate Judge.

       Plaintiff was ordered to pay the statutory filing fee or to seek leave to proceed in forma

pauperis in accordance with 28 U.S.C. § 1915(b). Docket No. 2. By separate order, Plaintiff was

directed to submit an amended complaint setting forth a short and plain statement of his claims.

Docket No. 3. When he did not comply with these orders, the Magistrate Judge issued a Report

recommending the lawsuit be dismissed without prejudice for failure to prosecute or to obey an

order of the Court. Docket No. 5 (“Report and Recommendation”). Plaintiff received a copy of the

Report and Recommendation on April 23, 2021, but has not filed objections.

       Because no objections to the Magistrate Judge’s Report have been filed, neither party is

entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, they are barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
Case 5:21-cv-00007-RWS-CMC Document 7 Filed 06/11/21 Page 2 of 2 PageID #: 17




Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the Report and Recommendation and agrees with it.

See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to

give to the magistrate’s proposed findings of fact and recommendations ‘such weight as [their]

merit commands and the sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber,

23 U.S. 261, 275 (1976)). It is accordingly

       ORDERED that the Report of the Magistrate Judge (Docket No. 5) is ADOPTED as the

opinion
     . of the District Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court. It is further

       ORDERED that to prevent this dismissal from acting as a dismissal with prejudice by reason

of limitations, the statute of limitations is SUSPENDED for a period of 90 days following the date of

entry of final judgment. Any claims already barred by limitations at the time this lawsuit was filed

will remain barred.


        So ORDERED and SIGNED this 11th day of June, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
